Citation Nr: 0940650	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating for a dysthymic 
disorder, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In June 2007, the Board denied the issue of entitlement to a 
disability rating in excess of 50 percent for the Veteran's 
service-connected dysthymic disorder.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, the Court 
vacated the Board's June 2007 decision and remanded the 
matter for readjudication consistent with Court's opinion.  
In April 2009, judgment was entered in the Court's decision.  

For the reasons set forth below, the Veteran's claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran was last accorded a VA examination of his 
dysthymic disorder in March 2009, when the examiner reviewed 
the claims folder and interviewed the Veteran.  While the 
Veteran described mild depression, poor sleep, low energy, as 
well as mood and anger outbursts, he also reported 
experiencing a decrease in the frequency of crying spells.  
In addition, he stated that, although he has not sought 
employment, he does socialize with family and friends.  The 
objective psychiatric findings shown at that time were 
essentially normal.  

Based on these evaluation findings, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 70, which is 
reflective of some mild symptoms (e.g., a depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  In 
addition, the examiner concluded that the Veteran's 
psychiatric symptoms had improved since his last examination 
in July 2004 and do not render him unemployable.  

Significantly, however, subsequent VA outpatient treatment 
sessions appear to reflect a worsening of the Veteran's 
psychiatric symptoms.  At a VA outpatient treatment session 
conducted at the end of March 2009, the Veteran reported 
having "a lot of anger" and being pre-occupied with "death 
and dying."  At an 
April 2009 VA outpatient treatment session, he described 
daily anger; feelings of hopelessness, helplessness, and 
powerlessness; no friends; as well as a history of poor 
relationships with women and of periods of suicidal and 
homicidal thoughts.  At the time of that treatment session, 
however, he denied experiencing any suicidal or homicidal 
thoughts.  At a July 2009 VA outpatient treatment session, 
the Veteran, who was found to be extremely angry, stated that 
he was not "sure [that] he . . . want[s] to go on living."  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
recent subjective and objective findings shown on outpatient 
psychiatric evaluations conducted after the March 2009 VA 
examination, the Board finds that additional VA examination 
is necessary to determine the current nature and extent of 
the service-connected dysthymic disorder.  

Moreover, the March 2009 VA examiner opined that the 
Veteran's psychiatric symptoms do not render him 
unemployable.  Subsequent VA outpatient treatment sessions, 
however, appear to reflect a worsening of the Veteran's 
psychiatric symptomatology.  Indeed, in April 2009 VA, the 
Veteran reported having a "very volatile career," despite 
steady work for 15 years at the post office.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Obtain copies of records of 
psychiatric, low back, liver, and 
prostate treatment and/or examination 
that the Veteran may have undergone in 
the VA Health Care System Heinz Division 
since July 2009.  Associate all such 
available records with the claims folder.  

2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of his 
service-connected dysthymic disorder.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, 
should be performed.  All pertinent 
psychiatric pathology should be noted 
in the examination report.  As part of 
the evaluation, the examiner is 
requested to assign a GAF score.  The 
examiner should also address the impact 
of the Veteran's service-connected 
dysthymic disorder on his ability to 
work.  A complete rationale for all 
opinions expressed must be provided.

3.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to an initial disability rating in 
excess of 50 percent for the 
service-connected dysthymic disorder.  
If the decision remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response before the case is returned to 
the Board.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

